Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/07/2022 and 3/10/2022 are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2015/0219966) (hereinafter Song) in view of  Okawa (US 6,345,899).
Re claim 1: Song teaches a backlight unit (see fig. 1) comprising: a substrate (3200, fig. 2); a light source (330, fig. 2) disposed on the substrate (3200); and a plurality of patterns (3246a, see fig. 13) disposed around the light source (330), wherein the plurality of patterns (3246a, fig. 13) includes dots (see fig. 13) circled around the light source (330), and wherein each of the plurality of patterns (3240) is configured to reflect light from the light source (330).  
However, Song fails to teach each of the plurality of patterns is yellow.
Okawa teaches a plurality of patterns (Y, fig. 8) is yellow (yellow, see Col. 9 lines 35-41) and configured to reflect light (see col. 5 lines 55-67) from a light source (8, fig. 2) 
Therefore, in view of Okawa, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the material of each of the plurality of patterns to be yellow, in order to increase the amount of emitted light [Okawa, Col. 9 lines 52-58].

Re claim 2: Song teaches the each of the plurality of patterns (3240, fig. 2) is opposite to each other (see fig. 2) with respect to the light source (330, fig. 2).  

Re claim 3: Song teaches the plurality of patterns (3240, fig. 2) is symmetrical (see annotated fig. 13) with respect to a central axis (AX, see annotated fig. 13) bisecting the light source (330, fig. 13).

    PNG
    media_image1.png
    682
    758
    media_image1.png
    Greyscale
  
Re claim 4: A first embodiment of Song fails to teach a reflective ring surrounding the light source and including the plurality of patterns thereon.  
A second embodiment of Song teaches a reflective ring (32,2, 323, fig. 4) (323 is white and reflective, see para [0092]) configured to surround the light source (330, fig. 13) and comprising the plurality of reflective patterns (3240, fig. 4).
Therefore, in view of the second embodiment of Song, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a reflective ring surrounding the light source and including the plurality of reflective patterns of the first embodiment of Song, in order to adjust the light output of each individual light source in the backlight to produce a desired distribution.
 
Re claim 5: A first embodiment of Song fails to teach the reflective ring is disposed on the substrate with a thickness such that an upper surface of the reflective ring is stepped up from an upper surface of the substrate.  
A second embodiment of Song teaches the reflective ring (322, 323, fig. 4) is disposed on the substrate (321, fig. 4) with a thickness (thickness of 323) such that an upper surface of the reflective ring (upper surface of 323, fig. 4) is stepped up from an upper surface of the substrate (upper surface of 321, fig. 4). 
Therefore, in view of the second embodiment of Song, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the reflective ring disposed on the substrate with a thickness such that an upper surface of the reflective ring is stepped up from an upper surface of the substrate, in order to adjust the light output of each individual light source in the backlight to produce a desired distribution.
Re claim 6: Song teaches the dots of the plurality of patterns (3246a, fig. 13) are disposed in a single circular line (see fig. 13) with the same distances from the stepped edge of the reflective ring (see figs. 4 and 13).

Re claim 7: Song teaches a fluorescent layer (335, fig. 2) on top of the light source (330, fig. 2), and wherein the plurality of patterns is configured to reflect a specific color of light emitted through the fluorescent layer from the light source, wherein the plurality of reflective patterns (323 of 3240, fig. 4, fig. 4) is configured to reflect a specific color of light (surface of 323 may have a color having good reflection efficiency, see para [0091]) (see also para [0093]) emitted through the fluorescent layer (335, fig. 2) from the light source (330, fig. 3).

Re claim 9: Song teaches the each of the plurality of patterns (3246a, fig. 13) has a same shape (dot shape, fig. 13).  

Re claim 10: Song teaches a height from the substrate to a top of the plurality of patterns (height from top of 3200 to top of 3240, fig. 2) is less than (see fig. 2) a height from the substrate to a top of the light source (height from top of 3200 to top of 330, fig. 2).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2015/0219966) (hereinafter Song) in view of  Okawa (US 6,345,899) as applied to claim 1 above, and further in view of Wada et al. (US 2015/0226400) (hereinafter Wada).
Re claim 8: Song teaches a lens (340, fig. 2) disposed over the light source (330, fig. 2).  
However, Song fails to teach the lens disposed on the light source.
Wada teaches a lens (112, fig. 2A) disposed on a light source (111a,b, fig. 2A),
Therefore, in view of Wada, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mold and dispose the lens of Song on the light source as taught by Wada, in order to allow the light to undergo reflection or refraction in a plurality of directions [Wada, 0107].

Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2015/0219966) (hereinafter Song) in view of  Okawa (US 6,345,899) and Wada et al. (US 2015/0226400) (hereinafter Wada).
Re claim 11: Song teaches a backlight unit comprising: a substrate (3200, fig. 2); a light source (330, fig. 2) disposed on the substrate (3200); a lens (340, fig. 2) disposed over the light source (330); and a plurality of patterns (3246a, fig. 13) formed to be circling around the light source (330) with dots (see fig. 13).  
However, Song fails to teach the lens disposed on the light source, and wherein each of the plurality of patterns is yellow.  
Okawa teaches a plurality of patterns (Y, fig. 8) is yellow (yellow, see Col. 9 lines 35-41) and configured to reflect light (see col. 5 lines 55-67) from a light source (8, fig. 2).
Wada teaches a lens (112, fig. 2A) disposed on a light source (111a,b, fig. 2A).
Therefore, in view of Okawa, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the material of each of the plurality of patterns to be yellow, in order to increase the amount of emitted light [Okawa, Col. 9 lines 52-58].
Therefore, in view of Wada, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mold and dispose the lens of Song on the light source as taught by Wada, in order to allow the light to undergo reflection or refraction in a plurality of directions [Wada, 0107].

Re claim 12: Song teaches wherein the plurality of patterns (3246a, fig. 13) is configured to reflect a specific color of light (surface of 323 may have a color having good reflection efficiency, see para [0091]) (see also para [0093]) emitted through the fluorescent layer (335) from the light source (330).  

Re claim 13: Song teaches each of the dots (3246a, fig. 13) is opposite to each other (see fig. 13) with respect to the light source (330, fig. 13).  

Re claim 14: Song teaches the plurality of patterns (3246a, fig. 13) is symmetrical (see annotated fig. 13) with respect to a central axis (AX, see annotated fig. 13) bisecting the light source (330, fig. 13).  

Re claim 15: A first embodiment of Song fails to teach a reflective ring surrounding the light source and including the plurality of patterns thereon.  
A second embodiment of Song teaches a reflective ring (32,2, 323, fig. 4) (323 is white and reflective, see para [0092]) configured to surround the light source (330, fig. 13) and comprising the plurality of reflective patterns (3240, fig. 4).
Therefore, in view of the second embodiment of Song, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a reflective ring surrounding the light source and including the plurality of reflective patterns of the first embodiment of Song, in order to adjust the light output of each individual light source in the backlight to produce a desired distribution.

Re claim 16: A first embodiment of Song fails to teach the reflective ring is disposed on the substrate with a thickness such that an upper surface of the reflective ring is stepped up from an upper surface of the substrate.  
A second embodiment of Song teaches the reflective ring (322, 323, fig. 4) is disposed on the substrate (321, fig. 4) with a thickness (thickness of 323) such that an upper surface of the reflective ring (upper surface of 323, fig. 4) is stepped up from an upper surface of the substrate (upper surface of 321, fig. 4). 
Therefore, in view of the second embodiment of Song, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the reflective ring disposed on the substrate with a thickness such that an upper surface of the reflective ring is stepped up from an upper surface of the substrate, in order to adjust the light output of each individual light source in the backlight to produce a desired distribution.

Re claim 17: Song teaches the dots of the plurality of patterns (3246a, fig. 13) are disposed in a single circular line (see fig. 13) with the same distances from the stepped edge of the reflective ring (see figs. 4 and 13).  

Re claim 18: Song teaches a backlight unit (see fig. 1) comprising: a substrate (3200, fig. 2); a light source (330, fig. 2) disposed on the substrate (3200); a lens (340, fig. 2) disposed over the light source (330); a reflective member (3246, fig. 13) around the light source (330); and a plurality of patterns (3246a, fig. 13) on the reflective member (3246), the plurality of patterns (3246a) including dots (see fig. 13) disposed in a radial direction (see fig. 13) with respect to the light source (330), wherein the light source (330) includes a fluorescent layer (335, fig. 2) on top of the light source (330), and wherein the plurality of patterns (3246a) reflects a specific color of light (surface of 323 may have a color having good reflection efficiency, see para [0091]) (see also para [0093]) from the light source (330).  
However, Song fails to teach the lens disposed on the light source, and each of the dots is yellow.
Okawa teaches a plurality of patterns (Y, fig. 8) is yellow (yellow, see Col. 9 lines 35-41) and configured to reflect light (see col. 5 lines 55-67) from a light source (8, fig. 2).
Wada teaches a lens (112, fig. 2A) disposed on a light source (111a,b, fig. 2A).
Therefore, in view of Okawa, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the material of each of the plurality of patterns to be yellow, in order to increase the amount of emitted light [Okawa, Col. 9 lines 52-58].
Therefore, in view of Wada, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mold and dispose the lens of Song on the light source as taught by Wada, in order to allow the light to undergo reflection or refraction in a plurality of directions [Wada, 0107].

Re claim 19: Song teaches the dots (3246a, fig. 13) are arranged with a circular shape (see fig. 13) in the radial direction (see fig. 13).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875